Citation Nr: 9919386	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-04 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pleomorphic adenoma of 
the soft palate as a result of tobacco use during service, or 
alternatively, secondary to nicotine dependence acquired 
during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from May 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for pleomorphic adenoma of the upper palate as secondary to 
cigarette smoking.  The RO addressed the claim of nicotine 
dependence in a March 1998 Statement of the Case, and the 
issue of the case has been rephrased to more accurately 
reflect the claim on appeal.  Additionally, by way of a 
letter dated in May 1999, the appellant withdrew his request 
for a personal hearing before a member of the Board.  See 
38 C.F.R. § 20.702(d) (1998).  The Board will proceed 
accordingly.

The Board notes that recent congressional legislation 
prohibits service connection for disease attributable to 
tobacco use during active service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
legislation only pertains to claims filed after June 9, 1998 
and, thus, is inapplicable to the case at hand.

The Board also notes that, in May 1999, the appellant 
submitted private medical evidence which appears to raise the 
issue of service connection for severe coronary artery 
disease as a result of tobacco use during service, or 
alternatively, secondary to nicotine dependence acquired 
during service.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Pleomorphic adenoma of the soft palate was first 
manifested many years after service.

2.  No competent medical evidence has been submitted or 
secured to establish that nicotine dependence began in 
service or that smoking in service caused the appellant's 
pleomorphic adenoma of the soft palate.

3.  The claim of service connection for pleomorphic adenoma 
of the soft palate as a result of tobacco use during service, 
or alternatively, secondary to nicotine dependence acquired 
during service, is not plausible.


CONCLUSION OF LAW

The claim for service connection for pleomorphic adenoma of 
the soft palate as a result of tobacco use during service, or 
alternatively, secondary to nicotine dependence acquired 
during service, is not well grounded, and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that his pleomorphic adenoma of the 
soft palate is causally related to his tobacco use during 
service, or alternatively, is proximately related to his 
nicotine dependence acquired during service.  In written 
statements of record, he denies a pre- service history of 
smoking.  Rather, he alleges that the Marine Corps induced, 
or encouraged, him to smoke by providing cigarettes and 
chewing tobacco in his K and C rations.  At the time of his 
separation from service, he was smoking between 2 to 3 packs 
per day.  He briefly quit smoking in 1985 but, following a 
back injury, he continued to smoke 2 to 3 packs per day.

Unfortunately, the appellant's original claims folder has 
been lost, and his service medical records are unavailable.  
In a case where medical records are unavailable, the Board 
has a heightened duty to explain its findings and conclusions 
of law.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  
However, this heightened duty of review "does not lower the 
legal standard for proving a claim for service connection."  
Russo v. Brown, 9 Vet.App. 46, 51 (1996).

Private medical records from the University of Massachusetts 
Medical School, dated in December 1987, reveals that the 
appellant has been diagnosed with pleomorphic adenoma of the 
soft palate.  A May 1999 letter from Zannos Grekos, M.D., 
reveals treatment for severe coronary artery disease and 
"medical conditions" due to the carcinogens, nicotine and 
tar in cigarettes.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Malignant tumors may be presumed to have been incurred in 
service, if the evidence shows that such disease became 
manifest to a degree of 10 percent within one year from the 
appellant's separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Service connection may also be established on a direct basis 
for injury or disease attributable to the use of tobacco 
products during active service.  VA O.G.C. Prec. 2-93 (May 
13, 1997).  Additionally, service connection may be 
established on a secondary basis where the medical evidence 
establishes that the appellant acquired nicotine dependence 
during service, and that such nicotine dependence is the 
proximate cause of his disease resulting from his use of 
tobacco products.  VA O.G.C. Prec. 19-97 (May 13, 1997); 
38 C.F.R. § 3.310(a) (1998).

In this case, the evidence of record reveals the appellant's 
history of smoking 2 to 3 packs of cigarettes a day beginning 
in service.  There is no medical evidence of record which 
medically correlates the appellant's pleomorphic adenoma of 
the soft palate to his tobacco use during his period of 
active service.  That is, the appellant has not shown that 
the damage done to his soft palate by his relatively short 
period of in- service smoking, as opposed to his entire 
history of smoking, gave rise to his current disease.  As 
such, he has failed to satisfy the Caluza requirement of 
submitting medical evidence which establishes a nexus, or 
causal connection, between pleomorphic adenoma of the soft 
palate and his use of tobacco during service.

Additionally, the appellant contends that he acquired a 
nicotine dependence during service and that such dependence, 
which led to his history of long- term cigarette smoking, is 
the proximate cause of his pleomorphic adenoma of the soft 
palate.  However, there is no medical diagnosis of a nicotine 
dependence nor is there medical opinion linking any such 
possible nicotine dependence specifically to his period of 
active service, either by way of incurrence or aggravation.  
Accordingly, he has failed to satisfy the Caluza requirement 
of submitting medical evidence which establishes a nexus, or 
causal connection, between his in- service tobacco use and 
the development of any claimed nicotine dependence.

Finally, the medical evidence of record shows that the 
appellant's pleomorphic adenoma of the soft palate was first 
manifested many years following his separation from service.  
It has not been contended otherwise.  As such, the evidence 
of record also fails to show that his pleomorphic adenoma of 
the soft palate was incurred, or aggravated, during his 
period of active service.

Rather, in this case, the only evidence of record which 
relates the appellant's pleomorphic adenoma of the soft 
palate to his in- service use of tobacco, or alternatively, a 
nicotine dependence acquired during service, consists 
entirely of the appellant's own statements.  His assertions, 
in and of themselves, are insufficient to well ground this 
claim.  See 38 C.F.R. § 3.303(b)(1998); Savage, 10 Vet.App. 
488 (1997).  In this regard, while the appellant is deemed 
competent to report beginning the use tobacco during service 
and thereafter, he is not qualified to correlate such use 
into a diagnosis of nicotine dependence acquired during 
service.  See VA O.G.C. Prec. 19-97 (May 13, 
1997)(determination of whether a veteran acquired a 
dependence on nicotine during service is a medical issue).  
He is also not competent to make a medical determination that 
his pleomorphic adenoma of the soft palate is causally 
related to his in- service tobacco use.  See Espiritu, 2 
Vet.App. 492 (1992).

Accordingly, the Board must deny the appellant's claim of 
service connection for pleomorphic adenoma of the soft palate 
as a result of tobacco use during service, or alternatively, 
secondary to nicotine dependence acquired during service.  
See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
that claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  As indicated above, the 
appellant's service medical records apparently are 
unavailable.  However, he does not allege that his 
pleomorphic adenoma of the soft palate was actually incurred 
or aggravated during service but, rather, was caused by his 
in- service smoking and/or his smoking habit which developed 
during active service.  In this respect, his lay assertions 
of smoking 2 to 3 packs of cigarettes per day since service 
have been presumed.  See King v. Brown, 5 Vet.App. 19, 21 
(1993).  As such, the unavailability of his service medical 
records results in no prejudicial effect upon his claim on 
appeal.  Additionally, he has not referenced any existing 
evidence which arguably would well ground the claims, and, 
therefore, VA has no further duty under 38 U.S.C.A. 
§ 5103(a).


ORDER

The claim for service connection for pleomorphic adenoma of 
the soft palate as a result of tobacco use during service, or 
alternatively, secondary to nicotine dependence acquired 
during service is denied as not well grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

